UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22285 Hatteras Ramius Advantage Fund (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Address of principal executive offices) (Zip code) David B. Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. HATTERAS RAMIUS ADVANTAGE FUND (a Delaware Statutory Trust) SCHEDULE OF INVESTMENTS June 30, 2011 (unaudited) Hatteras Ramius Advantage Fund (1) Investment in Hatteras Ramius Advantage Institutional Fund, at value - 29.33% (Cost $30,077) $ Other assets in excess of liabilities - 70.67% Net Assets – 100.00% $ Invests the majority of its assets in Hatteras Ramius Advantage Institutional Fund. The Schedule of Investments of Hatteras Ramius Advantage Institutional Fund is included below. HATTERAS RAMIUS ADVANTAGE INSTITUTIONAL FUND (a Delaware Statutory Trust) SCHEDULE OF INVESTMENTS June 30, 2011 Unaudited Investments in Sub-Manager Funds (10.10%) Cost Fair Value Event Driven (5.04%) Pershing Square International, Ltd. a,b $ $ Total Event Driven Long/Short Equity (2.92%) SAC Capital International, Ltd. a,b Total Long/Short Equity Multi-Strategy/Relative Value (2.14%) Goldman Sachs Investment Partners Offshore, L.P. a,b Total Multi-Strategy/Relative Value Total Investments in Sub-Manager Funds (Cost $379,518) $ Short-Term Investments (89.90%) Federated Prime Obligations Fund #10, 0.09% c $ $ Total Short-Term Investments (Cost $4,202,612) $ Total Investments (Cost $4,582,130) (15,995.73%) $ Liabilities less other assets (-15,895.73%) ) Net assets – 100.00% $ aNon-income producing. bSub-Manager Funds are issued in private placement transactions and as such are restricted as to resale. c The rate shown is the annualized 7-day yield as of June 30, 2011. Total cost and fair value of restricted Sub-Manager Funds as of June 30, 2011 was $379,518 and $472,300, respectively. See notes to financial statements The Master Fund classifies its assets and liabilities into three levels based on the lowest level of input that is significant to the fair value measurement. Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Master Fund’s investments. The inputs are summarized in the three broad levels listed below: · Level 1 - quoted prices (unadjusted) in active markets for identical assets and liabilities · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, ability to redeem in the near term for Sub-Manager Funds, etc.) · Level 3 - significant unobservable inputs (including the Master Fund’s own assumptions in determining the fair value of investments) Level 1 Level 2 Level 3 Total Event Driven $
